In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0874V
                                    Filed: December 7, 2015
                                         UNPUBLISHED

****************************
CHERYL PEDRAZA,                            *
                                           *
                     Petitioner,           *     Joint Stipulation on Damages;
                                           *     Influenza (“Flu”) Vaccine; Shoulder
                                           *     Injury Related to Vaccine
SECRETARY OF HEALTH                        *     Administration (“SIRVA”); Special
AND HUMAN SERVICES,                        *     Processing Unit (“SPU”).
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On August 13, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act”]. Petitioner alleges that she suffered a shoulder injury as a result of an
influenza (“flu”) vaccine she received on October 14, 2014. Petition at 1; Stipulation,
filed 12/7/2015, ¶ 4. Respondent states that “[t]here is not a preponderance of the
evidence demonstrating that petitioner’s condition is due to a factor unrelated to
vaccination.” Stipulation, ¶ 6.

      Nevertheless, on December 7, 2015, the parties filed a joint stipulation (attached
as Appendix A), stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
                                                       1
        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $115,772.83, in the form of a check payable to petitioner.
        Stipulation, ¶8. This amount represents compensation for all items of damages
        that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                    )
CHERYL PEDRAZA,     )
                    )
      Petitioner,   )                                   No. 15-874V ECF
                    )
             v.     )                                   Chief Special Master Dorsey
                    )
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
                    )
     Respondent.    )
~~~~~~~~~~~~~~)

                                            STIPULATION

        The parties hereby stipulate to the follow ing matters:

        1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (the "Vaccine Program"). The petition

seeks compensation for injuries allegedly related to petitioner's receipt of the influenza ("flu")

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. §

I 00.3(a).

        2. Petitioner received the flu ·vaccination on or about October 13, 20 14.

        3. The vaccine was administered within the United States.

        4. Petitioner suffered a shoulder injury related to vaccine administration ("SIRVA").

This includes, but is not limited to, petitioner's right shoulder bursitis, right anterior shoulder

lesion, and nodular fasci itis.

        5. Petitioner experienced the residual effects of her injury for more than six months.

        6. There is not a preponderance of evidence demonstrating that petitioner's condition is

due to a factor unrelated to vaccination.
        7. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.

        8. Accordingly, petitioner is entitled to compensation under the terms of the Vaccine Act

for her SIRVA. Therefore, a decision should be entered awarding the compensation described in

Paragraph 9 of this stipulation.

        9. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       A lump sum of $115,772.83 in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C.
       §300aa- 15(a).

        10. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        11. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U .S.C. § 300aa- 15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
        12. Payment made pursuant to paragraph 9 of this Stipulation, and any amounts awarded

pursuant to paragraph I 0 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        13. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past out-of-pocket expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict constrnction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        14. In return for the payments desc1ibed in paragraphs 9 and 10, petitioner, in her

individual capacity, and on behalf of his heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S .C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccine administered on or

about October 13, 2014, as alleged by petitioner in a petition for vaccine compensation filed on

or about August 13, 2015, in the United States Court of Federal Claims as petition No. 15-874V.

        15. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                    3
            16. If the special master fails to issue a decision in complete conformity with the terms

    of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

    decision that is in complete conformity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            17. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 10 above. There is absolutely no agreement on the part of the

    parties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The parties further agree and understand that the award described in this

    Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

    amount of damages, and further, that a change in the nature of the injury or condition or in the

    items of compensation sought, is not grounds to modify or revise this agreement.

            18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

    heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION

/




                                                       4
    Respectfully submitted,

    PETITIONER:



    l&YtJKm
    ATTORNEY OF RECO                              AUTHORIZED REPRESENTATIVE
    PETITI  R:                                    OF THE ATIORNEY GENERAL:



I         IM         J. MULLER
    Muller Brazil, LLP
                                                  !id~l&~
                                                  Deputy Director
    715 Twining Road                              Torts Branch
    Suite 107                                     Civil Division
    Dresher, PA 19025                             U.S. Department of Justice
    (215) 885-1655                                P.O. Box 146
                                                  Benjamin Franklin Station
                                                  Washington, DC 20044-0146


    AUTHORIZED REPRESENTATIVE                     ATTORNEY OF RECORD FOR
    OFTHESECRETARYOFH EALTH                       RESPONDENT:
    AND          VICES:



                    OUSTON, M.D., M.P.H, FAAP     DARRYLR. WISHARD
    Acting Director, Division of Vaccine          Senior Trial Attorney
    Injury Compensation (DVIC), Acting Director   Torts Branch
    Countenneasures Injury Compensation           Civil Division
    Program (CICP)                                U.S. Department of Justice
    Healthcare Systems Bureau, U.S. Department    P.O. Box 146
    Of Health and Human Services                  Benjamin Franklin Station
    5600 Fishers Lane                             Washington, DC 20044-0146
    Parklawn Building, Mail Stop l lC-26          (202) 616-4357
    Rockville, MD 20857


    Dated:   f :2 { 1 {1 :L



                                              5